 

Exhibit 10.1

 

EXCHANGE AGREEMENT

 

This EXCHANGE AGREEMENT (the “Agreement”) is entered into January 18, 2018, by
and among One Horizon Group, Inc., a Delaware corporation (“OHGI”), ONCE IN A
LIFETIME LLC, a Florida limited liability company d/b/a 123Wish (“Company”),
Andrew Resnick (“Resnick”) and Natalia Diaz Weissman1 (“Diaz”), managing members
of the Company (“Managing Members”), and the other members of the Company who
are signatories hereto (together with the Managing Members, the “Members”), upon
the following premises:

 

Preliminary Statement

 

OHGI is a publicly traded corporation whose shares of common stock, par value
$0.0001 per share (“OHGI Common Stock”), are listed on the NASDAQ Capital Market
(“NASDAQ”) and registered under Section 12(b) of the Securities Exchange Act of
1934, as amended (“Exchange Act”).

 

The Members own all of the outstanding membership interests in the Company (the
“Company Membership Interests”).

 

OHGI desires to acquire Company Membership Interests representing fifty-one
percent (51%) of the fully-diluted Company Membership Interests, from the
Members in exchange for 1,333,334 shares of OHGI Common Stock (“Initial Shares”)
plus an additional number of shares of OHGI Common Stock computed in accordance
with the provisions of Section 5.02 of this Agreement (“Additional Shares,” and
together with the Initial Shares, the “Exchange Shares”), and the Members are
each willing to exchange fifty-one percent (51%) of their Company Membership
Interests for the Exchange Shares on the terms and subject to the conditions set
forth herein (“Exchange”).

 

The board of directors of OHGI (“Board of OHGI”) and the Board of Managers of
the Company (“Board of the Company”) have determined that the transaction
contemplated hereby is desirable and in the best interests of their stockholders
and the Members, as the case may be. This Agreement is being entered into for
the purpose of setting forth the terms and conditions of the proposed Exchange.

 

NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived here from, and intending to be legally bound hereby, it is
hereby agreed as follows:

 

ARTICLE I

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF THE COMPANY

 

As an inducement to the consummation of the Exchange, the Company and the
Managing Members (collectively, the “Company Parties”), jointly and severally,
represent and warrant that, except as set forth in the schedules of exceptions
to the representations of the Company Parties annexed hereto (“Company
Disclosure Schedules”), as of the date hereof and the Closing Date (as defined
in Section 4.02 hereof):

 

1.01 Organization and Qualification.

 

(a) The Company is duly organized, validly existing, and in good standing under
the laws of the State of Florida and has the power and is duly authorized under
all applicable laws, regulations, ordinances and orders of public authorities,
to carry on its business in all material respects as it is now being conducted.
The Company has not qualified to do business in any State other than Florida. To
the knowledge of the Company, no proceeding has been instituted in any
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail the power and authority or qualification of the Company within such
jurisdiction.

 



 

1 Diaz only uses her married name, ‘Weissman’, from time-to-time, and references
to Natalia Diaz and Natalia Diaz Weissman in this Exchange Agreement and in the
Shareholders Agreement, Employment Agreement and Amended Operating Agreement and
any other documents relative to this proposed transaction describe one and the
same person.

 

 1

 

 

(b) Prior to the date on which the transaction contemplated hereby is
consummated (“Closing Date”), the Company will deliver to OHGI complete and
correct copies of the Articles of Organization and within three (3) business
days hereof, the fully executed Limited Liability Company Agreement (“Operating
Agreement”) of the Company (collectively, the “Company Charter Documents”). The
execution and delivery of this Agreement does not, and the consummation of the
transactions contemplated hereby will not, violate any provision of Company
Charter Documents.  The Company has taken all actions required by law, the
Company Charter Documents, or otherwise to authorize the execution and delivery
of this Agreement. The Company has full power, authority, and legal capacity to
consummate the transactions herein contemplated.

 

1.02 Power and Authority. The Company has all requisite power and authority to
execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby.

 

1.03 Authorization of Agreement; Due Execution and Delivery; Binding Agreement.
The execution, delivery and performance of this Agreement by the Company, and
the consummation of the transactions contemplated hereby, have been duly
authorized by the Managing Members of the Company, and the Managing Members have
recommended that the Members accept the Exchange. This Agreement has been duly
executed and delivered on behalf of the Company. This Agreement constitutes a
valid and binding obligation of the Company and the Members, enforceable in
accordance with its terms, except that such enforcement may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors, rights generally, and subject to the qualification that the
availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefore may be brought.

 

1.04 No Conflict.  The execution of this Agreement and the consummation of the
transactions contemplated by this Agreement (i) will not violate any provision
of the Company Charter Document; (ii) will not, with or without notice, lapse of
time or both, result in the breach of any term or provision of, constitute a
default under, or terminate, accelerate or modify the terms of any indenture,
mortgage, deed of trust, or other material agreement, or instrument to which the
Company is a party or to which any of its assets, properties or operations are
subject; (iii) violate any provision of law, statute, rule, regulation or
executive order to which the Company is subject; or (iv) violate any judgment,
order, writ or decree of any court applicable to the Company.

 

1.05 Company Membership Interests. As of the date hereof, the only Company
Membership Interests issued and outstanding are those owned by the Members party
hereto, all of which are owned by the Members in the amounts and percentages set
forth on Table 1 annexed hereto. None of the outstanding Company Membership
Interests were issued in violation of the preemptive or other rights of any
Members or other person or entity.

 

1.06 Derivative Securities.  There are no existing options, warrants, calls, or
commitments of any character giving any person or entity the right to acquire
Company Membership Interests.

 

1.07 Liabilities. As of the Closing Date, the liabilities (whether absolute,
accrued, contingent, known or unknown or otherwise) of the Company will, in the
aggregate, be less than $50,000.  Schedule 1.07(d) of the Company Disclosure
Schedules sets forth, separately, (i) a true, correct and complete list of all
outstanding loans, lines of credit and other indebtedness incurred by the
Company, inclusive of any outstanding loans, lines of credit and other
indebtedness incurred by the Company, the repayment obligations for which are
secured by any of the Company’s assets; and (ii) with respect to each loan
described in the foregoing clause, the remaining amounts due thereunder as of
the date hereof.  

 

1.08 Absence of Certain Changes or Events.  Prior to the Closing Date:

 

(a)  There will not have been any material adverse change in the business,
operations, properties, assets, or condition (financial or otherwise) of the
Company since the date of the most recent balance sheet and/or historical
financial statements provided by the Company to OHGI in contemplation of the
Exchange;

 

(b)  Except as otherwise contemplated herein, subsequent to the date hereof, the
Company will not (i) materially amend the Company Charter Documents; (ii)
declare or make, or agree to declare or make, any payment of dividends or
distributions of any assets of any kind whatsoever to Members or purchase or
redeem, or agree to purchase or redeem, any Company Membership Interests; (iii)
make any material change in its method of management, operation or accounting;
(iv) enter into any other material transaction other than sales in the ordinary
course of its business; or (v) make any increase in or adoption of any profit
sharing, bonus, deferred compensation, insurance, pension, retirement, or other
employee benefit plan, payment, or arrangement made to, for, or with its
officers, directors, or employees; and

 

 2

 

 

(c)  The Company will not (i) grant or agree to grant any options, warrants or
other rights to purchase, subscribe for, or otherwise acquire Company Membership
Interests, or other securities convertible into, exchangeable for, or otherwise
giving the holder thereof the right to acquire, Company Membership Interests;
(ii) borrow or agree to borrow any funds or incur, or become subject to, any
material obligation or liability (absolute or contingent) except as disclosed
herein and except liabilities incurred in the ordinary course of business; (iii)
sell or transfer, or agree to sell or transfer, any of its assets, properties,
or rights or cancel, or agree to cancel, any debts or claims; or (iv) issue,
deliver, or agree to issue or deliver any Membership Interests or other
securities of the Company, including debentures or other debt obligations,
except in connection with this Agreement.

 

1.09 Litigation and Proceedings.  There are no actions, suits, proceedings, or
investigations pending or, to the knowledge of the Company after reasonable
investigation, threatened by or against the Company or affecting the Company or
its properties, at law or in equity, before any court or other governmental
agency or instrumentality, domestic or foreign, or before any arbitrator of any
kind.  The Company does not have any knowledge of any material default on its
part with respect to any judgment, order, injunction, decree, award, rule, or
regulation of any court, arbitrator, or governmental agency or instrumentality
or of any circumstances which, after reasonable investigation, would result in
the discovery of such a default.

 

1.10 Compliance. The Company to its knowledge is not: (i) in default under or in
violation of (and no event has occurred that has not been waived that, with
notice, lapse of time or both, would result in a default by the Company under),
nor has the Company received notice of a claim that it is in default under or
that it is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived);
(ii) in violation of any judgment, decree or order of any court, arbitrator or
other governmental authority; or (iii) or has not been, in violation of any
statute, rule, ordinance or regulation of any governmental authority, including
without limitation all foreign, federal, state and local laws relating to taxes,
registration as a charitable organization, and employment and labor matters,
except in each case as could not have or reasonably be expected to result in a
material adverse effect: (A) on the legality, validity or enforceability of this
Agreement; (B) on the results of operations, assets, business, prospects or
condition (financial or otherwise) of the Company; or (C) on the ability of the
Company or the Members to perform in any material respect on a timely basis,
his, her or its obligations under this Agreement (any of (i), (ii) or (iii), a
“Material Adverse Effect”).

 

1.11 Regulatory Permits. The Company possess all certificates, authorizations
and permits issued by the appropriate federal, state, local or foreign
regulatory authorities necessary to conduct its businesses as presently
conducted, except as set forth in Section 1.01 and where the failure to possess
such permits could not reasonably be expected to result in a Material Adverse
Effect (“Material Permits”), and the Company has not received any notice of
proceedings relating to the revocation or modification of any Material Permit.

 

1.12 Contracts.

 

(a)  Schedule 1.12(a) of the Company Disclosure Schedules contains a list of all
contracts, agreements, franchises, license agreements, debt instruments or other
commitments to which the Company is a party or by which it or any of its assets,
products, technology, or properties are bound other than those incurred in the
ordinary course of business. In the case of oral agreements, Schedule 1.12(a)
contains a description thereof.

  

(b)  All contracts, agreements, franchises, license agreements, and other
commitments to which the Company is a party or by which its properties are bound
and which are material to the operations of the Company taken as a whole are
valid and enforceable by the Company in all respects, except as limited by
bankruptcy and insolvency laws and by other laws affecting the rights of
creditors generally;

 

 3

 

 

(c) The Company owns, licenses or has rights to use any and all intellectual
property and technology used in the Company’s business, and to its knowledge the
Company’s use of such intellectual property or technology does not infringe upon
the intellectual property rights of any third party; and

 

(d)  Except as included or described in Schedule 1.12(a) of the Company
Disclosure Schedules, the Company is not a party to any oral or written (i)
contract for the employment of any officer or employee; (ii) profit sharing,
bonus, deferred compensation, stock option, severance pay, pension benefit or
retirement plan; (iii) agreement, contract, or indenture relating to the
borrowing of money; (iv) guaranty of any obligation; (vi) collective bargaining
agreement; or (vii) agreement with any present or former officer or manager of
the Company, which, in each case cannot be terminated by the Company on notice
of no more than thirty (30) days at a cost of no more than $25,000.

 

1.13 Bank Accounts; Power of Attorney.   Schedule 1.13 of the Company Disclosure
Schedules sets forth a true and complete list of (i) all accounts with banks,
money market mutual funds or securities or other financial institutions
maintained by the Company within the past twelve (12) months, the account
numbers thereof, and all persons authorized to sign or act on behalf of the
Company; (ii) all safe deposit boxes and other similar custodial arrangements
maintained by the Company within the past twelve (12) months; (iii) the check
ledger for the last twelve (12) months, and (iv) the names of all persons
holding powers of attorney from the Company or who are otherwise authorized to
act on behalf of the Company with respect to any matter, other than its officers
and managers, and a summary of the terms of such powers or authorizations.

 

1.14 No Brokers. The Company has not retained any broker or finder in connection
with any of the transactions contemplated by this Agreement, and has not
incurred or agreed to pay, or taken any other action that would entitle any
person to receive, any brokerage fee, finder’s fee or other similar fee or
commission with respect to any of the transactions contemplated by this
Agreement.

 

1.15 Disclosure.  All disclosure provided to OHGI regarding the Company, its
business and the transactions contemplated hereby, including the Company
Disclosure Schedules to this Agreement, furnished by or on behalf of the Company
with respect to the representations and warranties made herein are true and
correct with respect to such representations and warranties and do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. In the event that the
Company Disclosure Schedules are not delivered contemporaneously with the
execution of this Agreement, they shall be delivered prior to the Closing Date.

 

The Company Parties acknowledge and agree that OHGI has not made, nor is OHGI
making, any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth herein.  

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE MEMBERS

 

The Members hereby represent and warrant, severally and solely, to OHGI as
follows.

 

2.01 Good Title.  The Member is the record and beneficial owner, and has good
title to the Company Membership Interests set forth opposite his name on Table
1, with the right and authority to sell and deliver such Company Membership
Interests, free and clear of all liens, claims, charges, encumbrances, pledges,
mortgages, security interests, options, rights to acquire, proxies, voting
trusts or similar agreements, restrictions on transfer or adverse claims of any
nature whatsoever.  Upon delivery of any certificate or certificates duly
assigned, representing the same as herein contemplated and/or upon registering
OHGI or its designee as the new owner of such Company Membership Interests in
the records maintained by the Company listing the names of Members and their
respective ownership of Company Membership, OHGI or its designee will receive
good title to such Company Membership Interests, free and clear of all liens.

 

 4

 

 

2.02 Power and Authority. The Member has the legal power, capacity and authority
to execute and deliver this Agreement, to consummate the transactions
contemplated by this Agreement, and to perform such Member’s obligations under
this Agreement.  This Agreement constitutes a legal, valid and binding
obligation of the Member, enforceable against the Member in accordance with the
terms hereof.

 

2.03 No Conflicts.  The execution and delivery of this Agreement by the Member
and the performance by the Member of his, her or its obligations hereunder in
accordance with the terms hereof (i) will not require the consent of any third
party or governmental entity under any applicable laws; (ii) will not violate
any laws applicable to the Member and (iii) will not violate or breach any
contractual obligation to which the Member is a party, including without
limitation, the Operating Agreement.

 

2.04 Member is Acquiring Exchange Shares for Investment and is an Accredited
Investor.

 

(a) The Member is acquiring the Exchange Shares for investment for such Member’s
own account and not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and such Member has no present intention of
selling, granting any participation in, or otherwise distributing the same. The
Member further represents that he, she or it does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participation to such person or to any third person, with respect to any of the
Company Membership Interests.

 

(b) The Member represents and warrants that such Member (i) can bear the
economic risk of such Member’s respective investments, and (ii) possesses such
knowledge and experience in financial and business matters that such Member is
capable of evaluating the merits and risks of the investment in OHGI and OHGI
Common Stock.

 

(c) The Member represents that he, she or it is an “Accredited Person” as that
term is defined in Rule 501 of Regulation D (“Regulation D”) promulgated by the
Securities and Exchange Commission (“SEC”) under Section 4(a)(2) of the
Securities Act of 1933, as amended (“Securities Act”), and that such Member
understands and acknowledges that OHGI is relying upon such representation to
qualify for the exemption from the registration requirements of the Securities
Act pursuant to Rule 506 of Regulation D, and that each certificate representing
the Exchange Shares shall be endorsed with the following legends, in addition to
any other legend required to be placed thereon by applicable federal or state
securities laws:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.”

 

(d) The Member acknowledges that neither the SEC nor the securities regulatory
body of any other jurisdiction, has received, considered or passed upon the
accuracy or adequacy of the information and representations made in this
Agreement.

  

(e) The Member acknowledges that he, she or it has carefully reviewed such
information as such Member has deemed necessary to evaluate an investment in
OHGI and the OHGI Common Stock. The Member acknowledges that such Member has
been furnished all materials that he, she or it has requested relating to OHGI
and the issuance of the Exchange Shares hereunder, and that such Member has been
afforded the opportunity to ask questions of OHGI’s representatives to obtain
any information necessary to verify the accuracy of any representations or
information made or given to the Members. Notwithstanding the foregoing, nothing
herein shall derogate from or otherwise modify the representations and
warranties of OHGI set forth in this Agreement, on which each of the Members has
relied in making an exchange of his, her or its Company Membership Interests for
the Exchange Shares.

 

 5

 

 

(f) The Member understands that the Exchange Shares may not be sold,
transferred, or otherwise disposed of without registration under the Securities
Act or an exemption therefrom, and that in the absence of an effective
registration statement covering the Exchange Shares or any available exemption
from registration under the Securities Act, the Exchange Shares may have to be
held indefinitely. Each Member further acknowledges that the Exchange Shares may
not be sold pursuant to Rule 144 promulgated under the Securities Act unless all
of the conditions of Rule 144 are satisfied (including, without limitation,
OHGI’s compliance with the reporting requirements under the Exchange Act).

 

(g) Such Member agrees that, notwithstanding anything contained herein to the
contrary, the warranties, representations, agreements and covenants of such
Member under this Section 2.04 shall survive the Closing for the period set
forth in Section 9.01 hereof.

 

2.05 Broker. None of the Members has retained any broker or finder in connection
with any of the transactions contemplated by this Agreement, and none of the
Members has incurred or agreed to pay, or taken any other action that would
entitle any person to receive, any brokerage fee, finder’s fee or other similar
fee or commission with respect to any of the transactions contemplated by this
Agreement.

 

ARTICLE III

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF OHGI

 

As an inducement to, and to obtain the reliance of the Company and the Members,
except as set forth in the schedules of exceptions to the representations of
OHGI annexed hereto (“OHGI Disclosure Schedules”), OHGI represents and warrants,
as of the date hereof and as of the Closing Date, as follows:

 

3.01 Organization. OHGI is a corporation duly incorporated, validly existing,
and in good standing under the laws of Delaware and has the corporate power and
is duly authorized under all applicable laws, regulations, ordinances, and
orders of public authorities to carry on its business in all material respects
as it is now being conducted.  OHGI has made available to the Company or there
has been available on EDGAR complete and correct copies of the certificate of
incorporation and bylaws of OHGI as in effect on the date hereof. The execution
and delivery of this Agreement does not, and the consummation of the
transactions contemplated hereby will not, violate any provision of OHGI’s
certificate of incorporation or by-laws. OHGI has taken all action required by
law, its certificate of incorporation and by-laws, or otherwise to authorize the
execution and delivery of this Agreement, and OHGI has full power, authority,
and legal right and has taken all action required by law, its certificate of
incorporation and by-laws, or otherwise to consummate the transactions herein
contemplated, except that the issuance of the OHGI Common Stock will require the
consent of NASDAQ; and, if the number of such shares exceeds Nineteen and
Nine-Tenths percent (19.9%) of the outstanding shares of OHGI outstanding on the
Closing Date or the date of issuance, the consent of the shareholders of OHGI.

 

3.02 Capitalization.

 

 (a) OHGI’s authorized capitalization consists of 200,000,000 shares of OHGI
Common Stock, of which not more than 35,000,000 shares are issued and
outstanding, and 50,000,000 shares of preferred stock, par value $0.0001 per
share, of which no shares are issued and outstanding. All issued and outstanding
shares are legally issued, fully paid, and non-assessable and not issued in
violation of the preemptive or other rights of any person. All outstanding
shares OHGI Common Stock have been issued and granted in compliance with all
applicable securities laws and (in all material respects) other applicable laws
and regulations.

 

(b) Except as contemplated by this Agreement, and as have or will be disclosed
in the “SEC Reports” (as defined in Section 3.04) and except as set forth in
Schedule 3.02 (c) of the OHGI Disclosure Schedules, there is no voting trust,
proxy, rights plan, anti-takeover plan or other agreement or understanding to
which OHGI is a party or by which it is bound with respect to any equity
security of any class of OHGI, and there are no agreements to which OHGI is a
party, or which OHGI has knowledge of, that conflict with this Agreement or the
transactions contemplated herein or otherwise prohibit the consummation of the
transactions contemplated hereunder.

 

 6

 

 

Except as contemplated by this Agreement, and as have or will be disclosed in
the SEC Reports and except as set forth in Schedule 3.02 (c) of the OHGI
Disclosure Schedules, there are no registration rights agreements to which OHGI
is a party, or which OHGI has knowledge of, which conflict with this Agreement
or the transactions contemplated herein or otherwise prohibit the consummation
of the transactions contemplated hereunder.

 

3.03 Subsidiaries and Predecessor Corporations. Except as disclosed in the SEC
Reports, OHGI does not have any predecessor corporation, no subsidiaries, and
does not own, beneficially or of record, any shares of any other corporation.

 

3.04 SEC Filings; Financial Statements.

 

(a) OHGI has made available to the Company and the Members, or there has been
available on EDGAR, correct and complete copies of each report, registration
statement and definitive proxy statement filed by OHGI with the SEC since
January 1, 2015 (“SEC Reports”). As of their respective dates, the SEC Reports:
(i) were prepared in accordance and complied in all material respects with the
requirements of the Securities Act or the Exchange Act, as the case may be, and
the rules and regulations of the SEC thereunder applicable to such SEC Reports;
and (ii) did not at the time they were filed (and if amended or superseded by a
filing prior to the date of this Agreement then on the date of such filing and
as so amended or superseded) contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.

 

(b) Included in the SEC Reports are the audited consolidated balance sheets of
OHGI as of December 31, 2016, and 2015, and the related audited consolidated
statements of operations, stockholders’ equity and cash flows for December 31,
2016, and 2015, together with the notes to such statements and the opinion of
its independent certified public accountants, with respect thereto; and the
unaudited consolidated balance sheets of OHGI as of September 30, 2017, and
2016, and the related unaudited consolidated statements of operations and cash
flows for the three (3) months and nine (9) months ended September 30, 2017, and
2016, together with the notes to such statements.

 

 (c) Each set of financial statements (including, in each case, any related
notes thereto) contained in the SEC Reports comply as to form in all material
respects with the published rules and regulations of the SEC with respect
thereto, were prepared in accordance with U.S generally accepted accounting
principles (“GAAP”) applied on a consistent basis throughout the periods
involved (except as may be indicated in the notes thereto) and each fairly
presents in all material respects the financial position of OHGI at the
respective dates thereof and the results of its operations and cash flows for
the periods indicated, except that the unaudited interim financial statements
were or are subject to normal adjustments, which were not or are not expected to
have a Material Adverse Effect upon the business, prospects, management,
properties, operations, condition (financial or otherwise) or results of
operations of OHGI, taken as a whole.

 

(d) The OHGI balance sheets are true and accurate and present fairly as of their
respective dates the financial condition of OHGI. As of the date of such balance
sheets, except as and to the extent reflected or reserved against therein, OHGI
had no liabilities or obligations (absolute or contingent) that should be
reflected in the balance sheets or the notes thereto prepared in accordance with
GAAP, and all assets reflected therein are properly reported and present fairly
the value of the assets of OHGI, in accordance with GAAP. The statements of
operations, stockholders’ equity and cash flows reflect fairly the information
required by GAAP to be set forth therein. All of OHGI’s assets are reflected on
its financial statements, and, except as set forth in the OHGI Disclosure
Schedules or the financial statements of OHGI or the notes thereto, OHGI has no
material liabilities, direct or indirect, matured or un-matured, contingent or
otherwise; and

  

(e) The books and records, financial and otherwise, of OHGI are in all material
aspects complete and correct and have been maintained in accordance with GAAP,
consistently applied throughout the periods involved.

 

 7

 

 

3.05 Options or Warrants.   Except as has or will be disclosed in the SEC
Reports, there are no existing options, warrants, calls, or commitments of any
character relating to the authorized and unissued stock of OHGI.

 

3.06 Absence of Certain Changes or Events. Since September 30, 2017 and except
as disclosed in the SEC Reports or as set forth in Section 3.06 of the OHGI
Disclosure Schedules hereto:

 

(a) there has not been (i) any material adverse change in the business,
operations, properties, assets or condition of OHGI or (ii) any damage,
destruction or loss to OHGI (whether or not covered by insurance) materially and
adversely affecting the business, operations, properties, assets or condition of
OHGI;

 

(b) OHGI has not (i) amended its certificate of incorporation or by-laws, except
as required by this Agreement; (ii) declared or made, or agreed to declare or
make any payment of dividends or distributions of any assets of any kind
whatsoever to stockholders or purchased or redeemed, or agreed to purchase or
redeem, any of its capital stock; (iii) waived any rights of value, which in the
aggregate are outside of the ordinary course of business or material considering
the business of OHGI; or (iv) made any material change in its method of
management, operation, or accounting;

 

(c) OHGI has not except as has or will be disclosed in SEC Reports: (i) granted
or agreed to grant any options, warrants, or other rights for its stock, bonds,
or other corporate securities calling for the issuance thereof; (ii) borrowed or
agreed to borrow any funds or incurred, or become subject to, any material
obligation or liability (absolute or contingent) except liabilities incurred in
the ordinary course of business; (iii) paid or agreed to pay any material
obligations or liabilities (absolute or contingent) other than current
liabilities reflected in or shown on the most recent OHGI balance sheet and
current liabilities incurred since that date in the ordinary course of business
and professional and other fees and expenses in connection with the preparation
of this Agreement and the consummation of the transaction contemplated hereby;
(iv) sold or transferred, or agreed to sell or transfer, any of its assets,
properties, or rights (except assets, properties, or rights not used or useful
in its business which, in the aggregate have a value of less than $1,000), or
canceled, or agreed to cancel, any debts or claims (except debts or claims which
in the aggregate are of a value less than $1,000); (v) made or permitted any
amendment or termination of any contract, agreement, or license to which it is a
party if such amendment or termination is material, considering the business of
OHGI; or (vi) issued, delivered or agreed to issue or deliver, any stock, bonds
or other corporate securities including debentures (whether authorized and
unissued or held as treasury stock), except in connection with this Agreement;
and

 

(d)  OHGI has not become subject to any law or regulation that materially and
adversely affects, or in the future, may adversely affect, the business,
operations, properties, assets or condition of OHGI.

 

3.07 Litigation and Proceedings.  There are no actions, suits, proceedings or
investigations pending or, to the knowledge of OHGI, threatened against OHGI, or
affecting OHGI or its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind except as disclosed in Schedule 3.08 to the OHGI
Disclosure Schedules.  OHGI is not in default with respect to any judgment,
order, writ, injunction, decree, award, rule or regulation of any court,
arbitrator, or governmental agency or instrumentality.  

 

3.08 No Conflict with Other Instruments.  The execution of this Agreement and
the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of, any indenture, mortgage, deed of
trust, or other material agreement or instrument to which OHGI is a party or to
which any of their respective assets, properties or operations are subject.

 

3.09 Compliance with Laws and Regulations.  OHGI has complied with all
applicable statutes and regulations of any federal, state, or other applicable
governmental entity or agency thereof.  

 

3.10 Approval of Agreement.  The Board of OHGI and to the extent required, its
shareholders have authorized the execution and delivery of this Agreement by
OHGI and have approved this Agreement and the transactions contemplated hereby,
except that the shareholders of OHGI have not granted such requests as might be
required for the issuance of shares hereunder as required by NASDAQ.

 

 8

 

 

3.11 Material Transactions or Affiliations.  Except as set forth in Schedule
3.11 of the OHGI Disclosure Schedules and in the SEC Reports, there exists no
contract, agreement or arrangement between OHGI (or any predecessor) and any
person who was at the time of such contract, agreement or arrangement an
officer, director, or person owning of record or known by OHGI to own
beneficially, five percent (5%) or more of the issued and outstanding common
shares of OHGI; and, or, which is to be performed in whole or in part after the
date hereof or was entered into since January 1, 2015. No officer, director, nor
any five percent (5%) Shareholder(s) of OHGI has, or has had since inception of
OHGI, any known interest, direct or indirect, in any such transaction with OHGI,
which was material to the business of OHGI. OHGI has no commitment, whether
written or oral, to lend any funds to, borrow any money from, or enter into any
other transaction with, any such affiliated person.

 

3.12 Valid Obligation.  This Agreement and all agreements and other documents
executed by OHGI in connection herewith constitute the valid and binding
obligation of OHGI, enforceable in accordance with its terms, except as may be
limited by bankruptcy, insolvency, moratorium or other similar laws affecting
the enforcement of creditors’ rights generally and subject to the qualification
that the availability of equitable remedies is subject to the discretion of the
court before which any proceeding therefore may be brought.

 

3.13 Exchange Act Compliance.  OHGI is in compliance with, and current in, all
of the reporting, filing and other requirements under the Exchange Act, except
where a failure to so comply is not reasonably likely to have a Material Adverse
Effect on OHGI.

 

3.14 No Brokers.  Except for the entity or entities that has or have been
identified to the Managing Members and who has or have or will be paid by OHGI,
OHGI has not retained any broker or finder in connection with any of the
transactions contemplated by this Agreement, and OHGI has not incurred or agreed
to pay, or taken any other action that would entitle any person to receive, any
brokerage fee, finder’s fee or other similar fee or commission with respect to
any of the transactions contemplated by this Agreement.  

 

3.15 Disclosure.  All disclosure provided to the Members regarding OHGI, its
business and the transactions contemplated hereby, including the OHGI Disclosure
Schedules to this Agreement, furnished by or on behalf of OHGI with respect to
the representations and warranties made herein are true and correct and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. In the event that the
OHGI Disclosure Schedules are not delivered contemporaneously with the execution
of this Agreement, they shall be delivered as soon as practicable prior to the
Closing Date.

 

OHGI acknowledges and agrees that the Company and the Members have not made, nor
are the Company and the Members making, any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth herein.

 

ARTICLE IV

PLAN OF EXCHANGE

 

4.01 The Exchange. On the terms and subject to the conditions set forth in this
Agreement, on the Closing Date, each of the Members, shall assign, transfer and
deliver to OHGI, free and clear of all security interests, liens, pledges,
encumbrances, charges, restrictions or known claims of any kind, nature, or
description, the percentage of Company Membership Interests set forth on Table 1
annexed hereto, representing in the aggregate, fifty-one percent (51%) of the
fully diluted Company Membership Interests. In exchange for the transfer of such
Company Membership Interests, OHGI shall issue and deliver the Initial Shares to
each of the Members pro-rata in proportion to their respective ownership
percentages of the total Company Membership Interests as set forth in Table 1
(“Member Ownership Percentages”).

 

4.02 Closing.  The “Closing” or the “Closing Date” of the transactions
contemplated by this Agreement shall occur on or before February 28, 2018, or
such or such other date as the parties shall agree. Such Closing shall take
place at a mutually agreeable time and place, and be conditioned upon all of the
conditions of the Exchange being met.

 

 9

 

 

4.03 Closing Events.  At the Closing, OHGI, the Company and the Members shall
execute, acknowledge, and deliver (or shall ensure to be executed, acknowledged,
and delivered), any and all certificates, financial statements, Schedules,
agreements, resolutions, rulings or other instruments required by this Agreement
to be so delivered at or prior to the Closing, together with such other items as
may be reasonably requested by the parties hereto and their respective legal
counsel in order to effectuate or evidence the transactions contemplated hereby.

 

4.04 Termination.  This Agreement may be terminated by the Company or OHGI only
in the event that the Company or OHGI, as the case may be, does not meet the
conditions precedent set forth in Articles VI and VII. If this Agreement is
terminated pursuant to this Section, this Agreement shall be of no further force
or effect, and no obligation, right or liability shall arise hereunder.

 

ARTICLE V

COVENANTS OF THE PARTIES

 

The parties hereby agree that:

 

5.01. Audited Financial Statements.  The Company shall deliver to OHGI no later
than seventy (70) days following the consummation of the transaction
contemplated hereby, audited financial statements of the Company for the year
ended December 31, 2017, including balance sheets at December 31, 2017, and
2016, and statements of operations and cash flows for the year ended December
31, 2017, prepared in accordance with GAAP, consistently applied, together with
a report of the auditors of the Company thereon, in such form that will to
enable OHGI to file a Form 8-K with the SEC reporting the acquisition of the
Company in accordance with the applicable requirements of the Exchange Act, all
at OHGI sole cost and expense. The Managing Members agree to exert reasonable
best efforts and cooperate in the preparation of such financial statements,
including executing such certificates as may reasonably be requested by the
auditors. OHGI agrees to pay the reasonable fees and costs of the auditor in
completing the audit of the Company.

 

5.02 Additional Shares.

 

(a) Promptly, and in no event more than forty-five (45) days after the end of
the period commencing on the Closing Date and ending at the end of the calendar
month which first ends six (6) months after the Closing Date, tentatively, July
31, 2018 (“First Adjustment Period”), the Company shall deliver to the Members,
in proportion to their respective “Membership Ownership Percentages,” a number
of Additional Shares equal to Two-and-a-half (2.5) times the Company’s net
after-tax earnings (“Net Profit”) for the First Adjustment Period, divided by
the Market Value of the OHGI Common Stock, as determined below.

 

(b) Promptly and in no event more than forty-five (45) days after the end of the
period commencing on the day following the First Adjustment Period and ending
six (6) months thereafter (tentatively, January 31, 2019) (“Second Adjustment
Period”), the Company shall deliver to the Members, in proportion to their
respective Membership Ownership Percentages, a number of Additional Shares equal
to Four-and-a-half (4.5) times the Company’s Net Profit for Second Adjustment
Period, divided by the Market Value of the OHGI Common Stock, as determined
below.

 

For purposes of the above:

 

(i)       the Company’s Net Profit for each of the First Adjustment Period and
the Second Adjustment Period shall be determined in accordance with GAAP. For
the avoidance of doubt, Net Profits shall not include any revenues, or costs and
expenses, related to OHGI or any other subsidiary or affiliate thereof other
than the Company.

 

(ii)      the “Market Value” of the OHGI Common Stock used to determine the
number of shares of Common Stock deliverable in respect of the First Adjustment
Period or the Second Adjustment Period, as the case may be, shall be the average
closing price of a share of OHGI Common Stock for the ten (10) consecutive
trading days (“Determination Period”) ending on the last day of the First
Adjustment Period or the Second Adjustment Period, as the case may be (each, a
“Determination Date”).

 

 10

 

 

(iii)       closing price of a share of OHGI Common Stock as of any date during
the Determination Period shall mean (A) if the OHGI Common Stock is then listed
on NASDAQ or another securities exchange (each, an “Exchange”), the closing
price of the OHGI Common Stock on the Exchange on which OHGI Common Stock is
then listed on such date as reported by Bloomberg L.P. (based on a trading day
from 9:30 a.m. (New York City-time) to 4:02 p.m. (New York City-time); (B) if
OHGI Common Stock is quoted on OTCQB, OTCQX or a similar recognized quotation
service (each, a “Quotation Service”), the closing price of a share OHGI Common
Stock on such date as quoted on such Quotation Service ; or (C) if the OHGI
Common Stock is not then listed on an Exchange or quoted for trading on a
Quotation Service and if prices for the OHGI Common Stock are then reported by
OTC Pink, the price published by OTC Markets Group, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), as the
last bid price per share of the OHGI Common Stock so reported for such date; or
(D) in all other cases, the fair market value of a share of OHGI Common Stock as
determined by an independent appraiser selected in good faith by the Board of
Directors of OHGI, the fees and expenses of which shall be paid by OHGI.

 

For example, (i) if the Company’s Net Profit for the First Adjustment Period was
$1,000,000 and the Market Value of the OHGI Common Stock was $1.00, the
aggregate number of shares of OHGI Common Stock to be issued to the Members
would be 2,500,000 shares, and (ii) if the Company’s Net Profit for the Second
Adjustment Period was $2,000,000 and the Market Value of the OHGI Common Stock
was $3.00, the aggregate number of shares of OHGI Common Stock to be issued to
the Members would be 3,000,000 shares.

 

OHGI shall cause its Transfer Agent to issue and deliver certificates evidencing
the number of additional shares of OHGI Common Stock, if any, registered in the
names of the Members, to the Members, in proportion pro-rata to their ownership
of Company Shares within five (5) days after the Determination Date (“Issuance
Date”).

 

(c) Notwithstanding anything herein to the contrary, regardless of whether OHGI
has a class of securities listed on NASDAQ at the time Additional Shares are to
be issued in respect of the First Adjustment Period and the Second Adjustment
Period, the aggregate number of shares of OHGI Common Stock to be delivered
pursuant to this Agreement, including the Initial Shares and the Additional
Shares, cannot exceed 19.9% of the total number of shares of the OHGI Common
Stock outstanding as of the Closing Date and on the dates of issuance of
Additional Shares unless approved by NASDAQ, which will require a vote of the
shareholders of the Company other than the Members. If it is necessary under the
circumstances for OHGI and/or the Company to obtain approval from its
shareholders or Members to permit any issuance of OHGI Common Stock pursuant to
the terms hereof, OHGI and/or the Company as may be applicable agree to exercise
reasonable best efforts to obtain the requisite shareholder or Member approval
and NASDAQ’s approval.

 

If OHGI shall not obtain such approvals prior to the end of the First Adjustment
Period or the Second Adjustment Period and the number of shares of OHGI Common
Stock deliverable pursuant hereto exceeds 19.9% of the total number of shares of
OHGI Common Stock outstanding on the date hereof or on the Issuance Date, OHGI
shall pay cash in lieu of delivering any shares of OHGI Common Stock otherwise
deliverable.

 

(d)   The Members understand and acknowledge that the issuance of shares of OHGI
Common Stock pursuant hereto is contingent upon the Company obtaining NASDAQ
approval.  The Members further acknowledge that NASDAQ approval is contingent
upon the Company’s satisfaction of certain qualifications and requirements
imposed by the NASDAQ Capital Market, which may include the approval of the
issuance of OHGI common stock by the Company’s shareholders.

 

5.03 Reservation of OHGI Common Stock. OHGI agrees to reserve with its Transfer
Agent from time-to-time a sufficient number of shares of OHGI Common Stock for
issuance to the Members pursuant to Section 5.02.

 

5.04 Option to Purchase Remaining Company Membership Interests. The Members
hereby grant OHGI an option to purchase the Company Membership Interests, which
they retain after giving effect to the Exchange of their Company Membership
Interests for the Exchange Shares, representing forty-nine percent (49%) of the
fully-diluted Company Membership Interests (“Additional Company Membership
Interests”), for a period of two (2) years commencing on the second (2nd)
anniversary of the Closing Date and ending on the fourth (4th) anniversary of
the Closing Date (“OHGI Option”), at the “Exercise Price” set forth below, for
which exercise OHGI shall give the Company and the Members written notice of its
election to exercise the OHGI Option and the date upon which such notice is
first delivered to the Company and the Members shall be hereinafter referred to
as the “Option Exercise Date.” Any Company Membership Interests issued or sold
by the Company, or transferred or assigned by the Members, after the date hereof
shall be subject to the OHGI Option.

 

 11

 

 

The Exercise Price for the purchase of the Additional Company Membership
Interests (“Exercise Price”) shall be determined based upon the Company’s Net
Profit for the twelve (12) calendar months as of the end of the month
immediately preceding the Option Exercise Date, and shall be payable to the
Members pro-rata in proportion to their respective Membership Ownership
Percentages.

 

(i) If such Net Profit is not in excess of $20,000,000, the exercise price shall
be six (6) times such Net Profit, payable, at the option of OHGI, in United
States Dollars (“USD”) or by delivery of a number of shares of OHGI Common Stock
equal to such Net Profit, divided by the Market Value (determined in accordance
with Section 5.02 hereof, except that the Determination Date shall be the Option
Exercise Date) of a share of OHGI Common Stock during the ten (10) trading days
immediately preceding the Option Exercise Date.

 

(ii) If such Net Profit is in excess of $20,000,000, the Exercise Price shall be
eight (8) times such Net Profit, payable, at the option of OHGI, in USD or by
delivery of a number of shares of OHGI Common Stock equal to such Net Profit,
divided by the Market Value (determined in accordance with Section 5.02 hereof,
except that the Determination Date shall be the Option Exercise Date) of a share
of OHGI Common Stock during the ten (10) trading days immediately preceding the
Option Exercise Date; provided that OHGI shall pay to Members who desire to
receive payment in USD, at least twenty percent (20%) of the portion of the
Exercise Price allocable to them in USD within six (6) months of the Option
Exercise Date.

 

Notwithstanding clause (ii) above, if such Net Profit is in excess of
$25,000,000, OHGI will cooperate with management of the Company to explore a
sale of the Company for a purchase price of not less than ten (10) times such
Net Profit, in USD, of which fifty-one percent (51%) of the net cash proceeds
would be payable to OHGI and the remaining forty-nine percent (49%) of the net
cash proceeds would be payable to the Members (on a pro-rata basis, based on
their respective Company Membership Interests).

 

5.05 Public Status.  OHGI shall make any and all required filings under the
Exchange Act so that it remains a reporting company under the Exchange Act and
so that the OHGI Common Stock continues to be a publicly-traded security for a
period of at least five (5) years from the Closing Date. OHGI shall exercise
commercially reasonable efforts to maintain the listing of the OHGI Common Stock
on NASDAQ during the five (5) years following the Closing Date.

        

5.06 Public Announcements.  Except as required by applicable law, OHGI and the
Company shall consult with each other before issuing any press release or making
any public statement with respect to this Agreement or the transactions
contemplated hereby. Each Member shall be afforded the opportunity for
meaningful consultation prior to OHGI issuing any press release or making any
public statement should the contemplated press release or public statement be in
reference to such Member in any way.

 

5.07 Notices of Certain Events.  In addition to any other notice required to be
given by the terms of this Agreement, each of the parties shall promptly notify
the other party hereto of:

 

(a) any notice or other communication from any person alleging that the consent
of such person is or may be required in connection with any of the transactions
contemplated by this Agreement;

 

(b) any notice or other communication from any governmental or regulatory agency
or authority in connection with the transactions contemplated by this Agreement;
and

 

(c) any actions, suits, claims, investigations or proceedings commenced or, to
its knowledge threatened against, relating to or involving or otherwise
affecting such party that, if pending on the date of this Agreement, would have
been required to have been disclosed pursuant hereto or that relates to the
consummation of the transactions contemplated by this Agreement.

 

 12

 

 

5.08 Access to Information.  Following the date hereof, until consummation of
all transactions contemplated hereby:

 

(a) The Company shall give to OHGI and its authorized representatives full and
complete access to the books and records, contracts, facilities and personnel of
the Company as OHGI and its authorized representatives may request so that OHGI
may complete its due diligence investigation of the Company. The Managing
Members agree to provide OHGI and its authorized representatives with access to
any information in his or her or the Company’s possession or within his or her
or the Company’s control that contains information generated by him or her or
the Company regarding the Company relative to its financial, operational, and/or
regulatory condition (present, past, or prospective). 

 

(b) OHGI shall give to the Managing Members and the Company’s authorized
representatives full and complete access to the books and records, contracts,
facilities and personnel of OHGI as the Managing Members and the Company’s
authorized representatives may request so that the Company may complete its due
diligence investigation of OHGI. OHGI agrees to provide the Managing Members and
the Company’s authorized representatives with access to any information in its
possession or within its control which contains information generated by it or
on its behalf relative to the financial, operational, and/or regulatory
condition (present, past, or prospective) of OHGI.

 

5.09 Limitation of Business Activities of the Company Prior to Closing.  Except
for transactions contemplated by this Agreement, the Company will not, without
the prior written consent of OHGI, (i) make any material change in the type or
nature of its business, or in the nature of its operations, (ii) create or
suffer to exist any debt, other than that currently in existence or undertaken
to complete projects ongoing or to meet short term working capital needs, (iii)
issue any membership interests or (iv) enter into any new agreements of any kind
or undertake any new obligations or liabilities likely to have a material impact
on its business.

 

5.10 Consents of Third Parties.  Each of the parties will give any notices to
third parties, and will use its reasonable best efforts to obtain any
third-party consents, that the other parties reasonably may request in
connection with this Agreement. Each of the parties will give any notices to,
make any filings with, and use its reasonable best efforts to obtain any
authorizations, consents, and approvals of governments and governmental agencies
in connection with the matters in this Agreement.

 

5.11 No Solicitations.  From and after the date of this Agreement until the
later of the Closing, sixty (60) days after the date hereof or termination of
this Agreement pursuant to Section 9.01, the Company will not, nor will it
permit any of its officers, managers or agents acting on its behalf to: (i) take
any action to solicit, initiate, encourage or assist the submission of any
proposal, negotiation or offer from any person or entity other than OHGI, and
other person(s) or entities for purposes of soliciting their participation as
investors or co-investors with the Company, relating to the acquisition, sale or
transfer of any of the Company Membership Interests or any material part of the
assets of the Company; (ii) offer to issue, sell or transfer any Company
Membership Interests or any material part of the assets of the Company to any
person other than OHGI; or (iii) disclose financial or other information
relating to the Company other than in the ordinary course of business to any
person or entity other than OHGI or its agents and representatives, except with
the written consent of OHGI. The Company acknowledges and agrees that the legal
remedies available to OHGI in the event the Company violates any of the
foregoing covenants would be inadequate and that OHGI shall be entitled to
specific performance, injunctive relief and other equitable remedies in the
event of any such violation. The Company will immediately notify OHGI regarding
any contact between the Company, any of its directors, officers, employees,
agents or representatives and any other person regarding any offer, proposal or
inquiry during this exclusivity period.

 

5.12 Conversion to Corporation. OHGI has advised the Members that it intends to
convert the Company into a Delaware corporation within forty-five (45) days
after the Closing Date. The initial capitalization of such entity (“Newco”)
shall be as indicated on Table 2 hereto. Each of the Members agrees to cooperate
with OHGI to effectuate such conversion by exercising any voting rights he, she
or it may have in favor of such conversion and executing and delivering such
documents as may be necessary to effectuate the same. It is acknowledged and
agreed that a “Shareholders Agreement” in the form of Exhibit 5.12 shall be
entered into by the parties hereto setting forth the respective operational,
management and voting powers granted to each of the Members and OHGI.

 

 13

 

 

5.13 No Investment without Consent. Prior to the third (3rd) anniversary of the
Closing Date, the Company shall not accept any investment from a third party or
admit a new Member to the Company without the consent of OHGI.

 

5.14 Short Sale. Prior to the third (3rd) anniversary of the Closing Date, no
Member shall, directly or indirectly, enter into a short sale of OHGI Common
Stock or enter into any hedging transaction including any borrowing which
establishes a net short position.

 

5.15 Additional Acquisitions. Prior to completing an acquisition of another
business, OHGI shall advise the Members serving on the Board of the Company of
its intent to do so and, if consummation of such acquisition requires consent of
the shareholders of OHGI, such Members shall have the right to vote any shares
of OHGI they may hold on the applicable record date.

 

5.16       Survival. The obligations of OHGI under this Article V shall survive
any termination of this Agreement or conversion of the Company into Newco.

 

ARTICLE VI

CONDITIONS PRECEDENT TO OBLIGATIONS OF OHGI

 

The obligations of OHGI under this Agreement are subject to the satisfaction, at
or before the Closing Date, of the following conditions:

 

6.01 Accuracy of Representations and Performance of Covenants. Each of the
representations and warranties made by the Company Parties and the Members shall
be true and correct in all material respects as of the Closing Date as if made
on such date.  The Company and each Member shall have performed or complied with
all covenants and conditions required by this Agreement to be performed or
complied with by it prior to or at the Closing. OHGI shall be furnished with a
certificate, signed by a duly authorized executive officer of the Company and
dated as of the Closing Date, confirming (i) the statements made in the two
preceding sentences; and (ii) that there has been no material adverse change in
the business, affairs, prospects, operations, properties, assets or conditions
of the Company since the date of this Agreement.

 

6.02 No Governmental Prohibition. No order, statute, rule, regulation, executive
order, injunction, stay, decree, judgment or restraining order shall have been
enacted, entered, promulgated or enforced by any court or governmental or
regulatory authority or instrumentality that prohibits the consummation of the
transactions contemplated hereby.

 

6.03 Consents.  All consents, approvals, waivers or amendments pursuant to all
contracts, licenses, permits, trademarks and other intangibles in connection
with the transactions contemplated herein, or for the continued operation of the
Company after the Closing Date on the basis as presently operated shall have
been obtained.

 

6.04 Absence of Litigation. There shall be no actions, suits, proceedings or
governmental investigations or inquiries pending or, to Company’s knowledge,
threatened against the Company and/or the Members which would prevent the
consummation of the transaction contemplated hereby.

 

6.05 Other Items. OHGI shall have received further documents, certificates, or
instruments relating to the transactions contemplated hereby as it may
reasonably request, including such financial statements for the Company and such
information regarding the Company and its operations as OHGI shall deem
reasonably necessary for inclusion in the reports to be filed by OHGI with the
SEC.

 

6.06 Schedules and Other Information.  The Company shall have delivered to OHGI
the financial statements of the Company, the Company Disclosure Schedules
required hereunder, and other books and records reasonably requested in
connection with OHGI’s due diligence investigation of the Company, and there
shall have been no disclosure in any financial statements or any schedule
delivered after the date of execution and delivery of this Agreement, or the
documents described therein, or in any disclosure provided in connection with
such due diligence investigation, which in the reasonable opinion of OHGI
differs materially from the information it has received as of the date hereof
and which does or may have a materially adverse effect on the value of the
business of the Company or on its assets, properties or goodwill.

 

 14

 

 

ARTICLE VII

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY

AND THE MEMBERS

 

The obligations of the Company and the Members under this Agreement are subject
to the satisfaction, at or before the Closing Date, of the following conditions:

 

7.01       Accuracy of Representations and Performance of Covenants. Each of the
representations and warranties made by OHGI shall be true and correct in all
material respects as of the Closing Date as if made on such date. OHGI shall
have performed or complied with all covenants and conditions required by this
Agreement to be performed or complied with by it prior to or at the Closing. The
Company shall be furnished with a certificate, signed by a duly authorized
executive officer of OHGI, dated the Closing Date, confirming (i) the statements
made in the two preceding sentences; and (ii) that there has been no material
adverse change in the business, affairs, prospects, operations, properties,
assets or conditions of the OHGI since the date of this Agreement.

 

7.02 No Governmental Prohibition.  No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.

 

7.03 Consents.  All consents, approvals, waivers or amendments pursuant to all
contracts, licenses, permits, trademarks and other intangibles in connection
with the transactions contemplated herein, or for the continued operation of
OHGI after the Closing Date shall have been obtained, except that the consent of
NASDAQ to the issuance of the Additional Shares, the consent of the shareholders
of OHGI to the issuance of the Additional Shares and the issuance of the
Additional Shares may be obtained or effectuated as otherwise set forth in
Section 5.02.

 

7.04 Absence of Litigation. There shall be no actions, suits, proceedings or
governmental investigations or inquiries pending or, to OHGI’s knowledge,
threatened against OHGI which would prevent the consummation of the transactions
contemplated hereby.

 

7.05 Employment Agreement. OHGI shall within three (3) business days of the
Closing Date, enter into an Employment Agreement with Diaz in the form annexed
hereto as Exhibit 7.05.

 

7.06 Other Items.  The Company and the Members shall have received further
documents, certificates, or instruments relating to the transactions
contemplated hereby as they may reasonably request.

 

7.07 Schedules and Other Information. OHGI shall have delivered to the Company
the OHGI Disclosure Schedules required hereunder, and there shall have been no
disclosure in any Schedule delivered after the date of execution and delivery of
this Agreement, or the documents described therein, which in the reasonable
opinion of the Company does or may have a materially adverse effect on the value
of the business of OHGI or on its assets, properties or goodwill.

 

ARTICLE VIII

POST CLOSING COVENANTS

 

8.01       Cooperation with Financial Statements. The Managing Members shall, at
the expense of OHGI, assist OHGI to complete such audit of the Company’s
financial statements as are required by the Rules and Regulations of the
Exchange Act.

 

8.02       Information Statement. As promptly as practicable following the
Closing Date, OHGI shall prepare and caused to be mailed to its stockholders
such Information Statement as may be required by the Rules and Regulations of
the Exchange Act and the Rules of NASDAQ to permit the Exchange Shares to be
issued to the Members.

 

 15

 

 

8.03       Board Representation. OHGI shall cause Diaz and Resnick to be elected
as directors of the Board of the Company and Diaz, Resnick and OHGI may elect
additional directors to the Board of the Company; it being understood that under
all circumstances, OHGI will have the right to designate a majority of the
members of the Board of the Company (other than the aforementioned designees).
OHGI will compensate each Additional Board Member elected to the Board of the
Company, except OHGI designees and Natalia Diaz who will be entering into a
separate employment agreement, with a grant of shares of OHGI Common Stock
having a value of not less than $100,000, as to be agreed upon by the parties.

 

8.04       Working Capital. No later than fifteen (15) days after the Closing
Date, OHGI shall make a capital contribution of $200,000 to the Company for
working capital; and no later than seventy-five (75) days after the Closing
Date, OHGI shall lend an additional $100,000 to the Company (“Loan”). The Loan
shall bear interest at an annual rate of five percent (5%) and shall be payable
out of free cash flow beginning on the one (1) year anniversary of the Closing.

 

8.05       Restriction on Investment in Company by Third Parties. For a period
of three (3) years after the Closing Date, the Company will not accept
investment funds from any third party, or issue any Membership Interests, or
permit the transfer or assignment of any existing Company Membership Interests
without the express written approval of a designated member of the Board of
OHGI.

 

8.06       Trading Restrictions. No Member, whether in such Member’s own
capacity or through a representative, agent or affiliate, shall enter into or
effect any “short sales” (as that term is defined in Rule 10a-1 of the Exchange
Act) of OHGI Common Stock or any hedging transaction, including obtaining a
borrowing, which establishes a net short position with respect to OHGI Common
Stock.

 

8.07       Non-interference. Subject to the fiduciary obligations of the Board
of OHGI, Diaz will be permitted to serve as the Chief Executive Officer of the
Company with sole responsibility and authority for the Company’s obligations for
the term of her Employment Agreement. Further, subject to the fiduciary
obligations of the Board of OHGI, neither OHGI nor any of its affiliated
entities shall interfere with the operations of the Company.

 

8.08       Registration Rights.

 

  (a)  For purposes of this Section 8.08:

 

1.“Bespoke” means Bespoke Growth Partners, Inc.    

2.“Damages” means any loss, damage, or liability (joint or several) to which a
party hereto may become subject under the Securities Act, the Exchange Act, or
other federal or state law, insofar as such loss, damage, or liability (or any
action in respect thereof) arises out of or is based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement of the Company filed pursuant hereto, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto; (ii) an omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading; or (iii) any violation or alleged violation by the
indemnifying party (or any of its agents or affiliates) of the Securities Act,
the Exchange Act, any state securities law, or any rule or regulation
promulgated under the Securities Act, the Exchange Act, or any state securities
law based upon, or arising out of, any of such party’s obligations arising
hereunder.    

3.“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time-to-time, and the rules and regulations promulgated thereunder.

 



 16

 

 

4.“Excluded Registration” means (i) a registration of the sale of securities to
directors, employees or consultants of the Company or a subsidiary pursuant to a
bona fide compensatory arrangement; (ii) a registration relating to an SEC Rule
145 transaction; (iii) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the Registrable Securities; (iv) a
registration solely of debt or nonconvertible preferred stock; or (v) a
registration in which the only Common Stock being registered is Common Stock
issuable upon conversion of debt securities that are also being registered.    

5.“GAAP” means generally accepted accounting principles in the United States.
   

6.“Participating Holder” means TGZ or Bespoke in connection with such
Registration Statement as to which, in compliance with this Section it has
requested the inclusion of all or a portion of its Registrable Securities.    

7.“Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.    

8.“Registrable Securities” means those shares of OHGI Common Stock and all
shares of OHGI Common Stock or other securities issued upon conversion or
exchange or otherwise in respect thereof, including without limitation pursuant
to any stock dividend, stock split, merger, consolidation or other
recapitalization transaction, held by TGZ or Bespoke.    

9.“SEC” means the Securities and Exchange Commission.    

10.“SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities
Act, as in effect from time-to-time.    

11.“SEC Rule 145” means Rule 145 promulgated by the SEC under the Securities
Act, as in effect from time-to-time.    

12.“Securities Act” means the Securities Act of 1933, as amended from
time-to-time, and the rules and regulations promulgated thereunder.    

13.“Selling Expenses” means all underwriting discounts, selling commissions, and
stock transfer taxes applicable to the sale of Registrable Securities, and the
fees and expenses of counsel to the selling Shareholders.    

14.“TGZ” means TGZ Capital, L.P.

 

(b) Promptly after the Company determines to register (including, for this
purpose, a registration by the Company for holders of OHGI Common Stock) any of
its securities under the Securities Act in connection with the public offering
of such securities solely for cash (other than in an Excluded Registration), the
Company shall give TGZ and Bespoke written notice of such proposed registration.
Upon the request of TGZ or Bespoke given within twenty (20) days after such
notice, the Company shall, subject to the provisions of this Section 8.08, cause
to be registered all of the Registrable Securities that TGZ or Bespoke has
requested to be included in such registration.

 



 17

 

 

(c) Notwithstanding any other provision of this Section, if the underwriter(s)
for a registration of the Common Stock referred to in Section 8.08(b) advise(s)
the Company in writing that marketing factors require a limitation on the number
of shares to be underwritten, the maximum number of Registrable Securities and
securities to be registered on behalf of all Participating Holders that may be
included in the underwriting shall be allocated among the Participating Holders
in proportion (as nearly as practicable) to the number of Registrable Securities
for which the Participating Holder requested registration; provided, however,
that the number of Registrable Securities held by TGZ or Bespoke to be included
in such underwriting shall not be reduced unless all other securities (other
than securities to be sold by Participating Holders) are first entirely excluded
from the underwriting.

 

For purposes of any apportionment under this Section, TGZ, Bespoke and their
respective transferees shall be deemed to be a single ‘shareholder,’ and any
pro-rata reduction with respect to such ‘shareholder’ shall be based upon the
aggregate number of Registrable Securities owned by all Persons included in such
‘shareholder,’ as defined in this sentence.

 

(d) Whenever required under this Section to affect the registration of any
Registrable Securities, the Company shall, as expeditiously as reasonably
possible:

 

(i)          prepare and file with the SEC a registration statement with respect
to such Registrable Securities and use its best efforts to cause such
registration statement to become effective and keep such registration statement
effective for a period of up to one hundred twenty (120) days or, if earlier,
until the distribution contemplated in the registration statement has been
completed; provided, however, that (i) such 120-day period shall be extended for
a period of time equal to the period TGZ or Bespoke refrain, at the written
request of an underwriter of Common Stock (or other securities) of the Company,
from selling any securities included in such registration and (ii) in the case
of any registration of Registrable Securities that are intended to be offered on
a continuous or delayed basis, such 120-day period shall be extended for up to
an additional sixty (60) days, if necessary, to keep the registration statement
effective until all such Registrable Securities are sold;

 

(ii)         subject to clause (i), prepare and file with the SEC such
amendments and supplements to such registration statement, and the prospectus
used in connection with such registration statement, as may be necessary to keep
such registration statement effective for the period specified in clause (i) and
to comply with the Securities Act in order to enable the disposition of all
securities covered by such registration statement;

 

(iii)        furnish to TGZ and Bespoke such numbers of copies of the
prospectus, including a preliminary prospectus, included in the registration
statement, and such other documents, as the ‘shareholder’ may reasonably request
in order to facilitate their disposition of their Registrable Securities;

 

(iv)        use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue-sky laws of such jurisdictions as shall be reasonably requested by TGZ or
Bespoke; provided that the Company shall not be required to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions unless the Company is already subject to service in such
jurisdiction and except as may be required by the Securities Act;

 

(v)         in the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the underwriter(s) of such offering;

 

(vi)        promptly make available (subject to reasonable confidentiality
requirements) for inspection by any Participating Holder, any underwriter(s)
participating in any disposition pursuant to such registration statement, and
any attorney or accountant or other agent retained by any such underwriter or
selected by the TGZ or Bespoke, all financial and other records, pertinent
corporate documents, and properties of the Company, and cause the Company’s
officers, directors, employees, and independent accountants to supply all
information reasonably requested by any such seller, underwriter, attorney,
accountant, or agent, in each case, as necessary or reasonably advisable to
verify the accuracy of the information in such registration statement and to
conduct appropriate due diligence in connection therewith;

 



 18

 

 

(vii)       notify TGZ and Bespoke, promptly after the Company receives notice
thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed;

 

(viii)      after such registration statement becomes effective, notify TGZ and
Bespoke of any request by the SEC that the Company amend or supplement such
registration statement or prospectus;

 

(ix)         immediately notify each seller of Registrable Securities and each
underwriter under such registration statement, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event of which the Company has knowledge as a result of which
the prospectus contained in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing, and promptly prepare
a supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus shall not include
an untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading; provided that the
Company may postpone for up to ninety (90) days the delivery of any such
supplement or amendment if the Company’s Board of Directors determines in good
faith that disclosure of the new information to be contained therein would
reasonably be expected to have a material adverse effect on (i) any proposal or
plan by the Company or any of its affiliates to engage in any acquisition of
assets (other than in the ordinary course of business) or any merger,
consolidation, tender offer, reorganization or similar transaction; or (ii) any
pending or threatened litigation to which the Company is, or is threatened to be
made, a party; and

 

(x)          in the case of an underwritten offering, use its best efforts to
furnish, at the request of TGZ or Bespoke, on the date on which their
Registrable Securities are sold to the underwriter, (i) an opinion, dated such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters and TGZ and
Bespoke and (ii) a “comfort” letter dated such date, from the independent
certified public accountants of the Company, in form and substance as is
customarily given by independent certified public accountants to underwriters in
an underwritten public offering, addressed to the underwriters, if any.

 

(e) It shall be a condition precedent to the obligations of the Company to take
any action pursuant to this Section 8.08 with respect to the Registrable
Securities of either TGZ or Bespoke that TGZ or Bespoke, as the case may be
shall furnish such information regarding itself, the Registrable Securities held
by it, and the intended method of disposition of such securities as is
reasonably required to affect the registration of the ‘shareholder’s’
Registrable Securities.

 

(f) All expenses (other than Selling Expenses) incurred in connection with
registrations, filings, or qualifications pursuant to this Section, including
all registration, filing, and qualification fees, printers’ and accounting fees,
and fees and disbursements of counsel for the Company, shall be borne and paid
by the Company, whether or not any such registration or qualification becomes
effective. All Selling Expenses relating to Registrable Securities registered
pursuant to this Section shall be borne and paid by the Participating Holders
pro-rata on the basis of the number of Registrable Securities registered on his
or her behalf.

 

(g) The Company shall have the right to terminate or withdraw any registration
initiated by it before the effective date thereof, whether or not TGZ or Bespoke
has elected to include Registrable Securities in such registration, without
liability of the Company to any holder of Registrable Securities except for
payment of registration expenses as provided in this Section. TGZ or Bespoke may
withdraw any Registrable Securities from any registration before the effective
date of such registration without liability to the Company or any other holder
of Common Stock except for payment of its portion of any Selling Expenses
incurred with respect to the period before such withdrawal.

 



 19

 

 

(h) If any Registrable Securities are included in a registration statement under
this Section, to the extent permitted by law, the Company will indemnify and
hold harmless the Participating Holder, and the partners, members, officers,
directors, and shareholders of the Participating Holder, and each Person, if
any, who controls the Participating Holder, underwriter or other Person within
the meaning of the Securities Act or the Exchange Act, against any Damages, and
the Company will pay to the Participating Holder, underwriter, controlling
Person, or other aforementioned Person any legal fees and other expenses
reasonably incurred thereby in connection with investigating or defending any
claim or proceeding from which Damages may result, as such expenses are
incurred; provided, however, that the indemnity agreement contained in this
Section shall not apply to amounts paid in settlement of any such claim or
proceeding if such settlement is effected without the consent of the Company,
which consent shall not be unreasonably withheld, nor shall the Company be
liable for any Damages to the extent that they arise out of or are based upon
actions or omissions made in reliance upon and in conformity with written
information furnished by or on behalf of the Participating Holder, underwriter,
controlling Person, or other aforementioned Person expressly for use in
connection with such registration.

 

To the extent permitted by law, each Participating Holder will indemnify and
hold harmless the Company, and each of its directors, each of its officers who
has signed the registration statement, each Person (if any), who controls the
Company within the meaning of the Securities Act, legal counsel for the Company,
any underwriter (as defined in the Securities Act), any other Participating
Holder selling securities in such registration statement, and any controlling
Person of any such underwriter, against any Damages, in each case only to the
extent that such Damages arise out of or are based upon actions or omissions
made in reliance upon and in conformity with written information furnished by or
on behalf of the Participating Holder expressly for use in connection with such
registration; and each such selling Participating Holder will pay to the Company
and each other aforementioned Person any legal fees and other expenses
reasonably incurred thereby in connection with investigating or defending any
claim or proceeding from which Damages may result, as such expenses are
incurred; provided, however, that the indemnity agreement contained in this
Section shall not apply to amounts paid in settlement of any such claim or
proceeding if such settlement is effected without the consent of the
Participating Holder, which consent shall not be unreasonably withheld; and
provided further that in no event shall the aggregate amounts payable by any
Participating Holder by way of indemnity or contribution under this Section
exceed the proceeds from the offering received by the Participating Holder (net
of any Selling Expenses paid by the Participating Holder).

 

Promptly after receipt by an indemnified party under this Section of notice of
the commencement of any action (including any governmental action) for which a
party may be entitled to indemnification hereunder, such indemnified party will,
if a claim in respect thereof is to be made against any indemnifying party under
this Section, give the indemnifying party notice of the commencement thereof.
The indemnifying party shall have the right to participate in such action and,
to the extent the indemnifying party so desires, participate jointly with any
other indemnifying party to which notice has been given, and to assume the
defense thereof with counsel reasonably mutually satisfactory to the parties;
provided, however, that an indemnified party (together with all other
indemnified parties that may be represented without conflict by one counsel)
shall have the right to retain one (1) separate counsel, with the reasonable
fees and expenses to be paid by the indemnifying party, if representation of
such indemnified party by the counsel retained by the indemnifying party would
be inappropriate due to actual or potential differing interests between such
indemnified party and any other party represented by such counsel in such
action. The failure to give notice to the indemnifying party within a reasonable
time of the commencement of any such action will not relieve such indemnifying
party of any liability to the indemnified party under this Section, except to
the extent, and only to the extent, that such failure actually and materially
prejudices the indemnifying party’s ability to defend such action. The failure
to give notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section.

 

To provide for just and equitable contribution to joint liability under the
Securities Act in any case in which either (i) any party otherwise entitled to
indemnification hereunder makes a claim for indemnification pursuant to this
Section but it is judicially determined (by the entry of a final judgment or
decree by a court of competent jurisdiction and the expiration of time to appeal
or the denial of the last right of appeal) that such indemnification may not be
enforced in such case, notwithstanding the fact that this Section provides for
indemnification in such case or (ii) contribution under the Securities Act may
be required on the part of any party hereto for which indemnification is
provided under this Section, then, and in each such case, such parties will
contribute to the aggregate losses, claims, damages, liabilities, or expenses to
which they may be subject (after contribution from others) in such proportion as
is appropriate to reflect the relative fault of each of the indemnifying party
and the indemnified party in connection with the statements, omissions, or other
actions that resulted in such loss, claim, damage, liability, or expense, as
well as to reflect any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or allegedly untrue
statement of a material fact, or the omission or alleged omission of a material
fact, relates to information supplied by the indemnifying party or by the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
provided, however, that, in any such case, no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation; and provided further that in no event shall the
aggregate amounts payable by the Participating Holder by way of indemnity or
contribution exceed the proceeds from the offering received by the Participating
Holder (net of any Selling Expenses) paid by such Participating Holder.

 



 20

 

 

Notwithstanding the foregoing, to the extent that any provision on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering is in conflict with any
of the foregoing provisions, the provision in the underwriting agreement shall
control.

 

The obligations of the Company and the Participating Holder under this Section
shall survive the completion of any offering of Registrable Securities in a
registration under this Section, and otherwise shall survive the termination of
this Agreement.

 

(i)  The rights of TGZ and Bespoke, as the case may be, to request inclusion of
Registrable Securities in any registration pursuant to this Section shall
terminate on the date that it is able to sell, during any three-month period
without limitation under Rule 144 of the amount of securities to be sold, all of
the remaining Registrable Securities held by it.

 

(j) Each of TGZ and Bespoke may assign their rights under this Article VIII to
any of its affiliates to whom it transfers Registrable Securities and such
affiliate(s)/transferees agree to be bound by all of the obligations of TGZ and
Bespoke under this Article VIII.

 

ARTICLE IX

TERMINATION

 

9.01 Termination.  This Agreement may be terminated at any time prior to the
Closing:

 

(a) by mutual written consent of OHGI and the Company;

 

(b) by OHGI or the Company if the Closing shall not have occurred on or before
February 28, 2018 (unless the failure to consummate the transactions by such
date shall be due to the action or failure to act of the party seeking to
terminate this Agreement which, in the case of the Company would include the
failure of any Member);

 

(c) by OHGI if: (i) the Company or a Member shall have failed to timely comply
in any material respect with any of the other covenants, conditions, terms or
agreements contained in this Agreement to be complied with or performed by it,
which breach is not cured within ten (10) days if capable of cure; or (ii) any
representations and warranties of the Company Parties or the Members contained
in this Agreement shall have been materially false when made or on and as of the
Closing Date; or

 

(d) by the Company if: (i) OHGI shall have failed to timely comply in any
material respect with any of the covenants, conditions, terms or agreements
contained in this Agreement to be complied with or performed by it, which breach
is not cured within ten (10) days if capable of cure; or (ii) any
representations and warranties of OHGI contained in this Agreement shall have
been materially false when made or on and as of the Closing Date.

  

9.02 Effect of Termination.  In the event of the termination of this Agreement
pursuant to this Article IX, all further obligations of the parties under this
Agreement shall forthwith be terminated without any further liability of any
party to the other parties; provided, however, that nothing contained in this
Section 9.02 shall relieve any party from liability for any breach of this
Agreement. Upon termination of this Agreement for any reason, each of the
parties shall promptly cause to be returned to the other all documents and
information obtained in connection with this Agreement and the transactions
contemplated by this Agreement and all documents and information obtained in
connection with the investigation of the other party’s business, operations and
legal affairs, including any copies made of any such documents or information.

 



 21

 

 

ARTICLE X

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

 

10.01. Survival. The representations and warranties, set forth in this
Agreement, in any Exhibit or Schedule hereto and in any certificate or
instrument delivered in connection herewith shall survive for a period of
eighteen (18) months after the Closing Date (“Warranty Period”) and shall
thereupon terminate and expire and shall be of no force or effect thereafter,
except that (i) the representation and warranty of the Members in Section 2.01
as to the ownership of the Company Membership Shares shall survive for the
period equal to the applicable statute of limitations relating to said matter;
(ii) with respect to any claim, written notice of which shall have been
delivered to OHGI or the Members, as the case may be, in accordance with the
indemnification provisions of this Article X and prior to the end of the
Warranty Period, such claim shall survive the termination of such Warranty
Period for as long as such claim is unsettled, and (ii) with respect to any
litigation which shall have been commenced to resolve such claim on or prior to
such date.

 

10.02. Indemnification by Members. Subject to the provisions of Section 10.05
below, each Member hereby covenants and agrees with OHGI that such Member shall
indemnify OHGI and its directors, officers, employees and Affiliates (as that
term is defined in Rule 405 of the Securities Act), and each of their successors
and assigns (individually, an “OHGI Indemnified Party”), and hold them harmless
from, against and in respect of any and all costs, losses, claims, liabilities,
fines, penalties, damages and expenses (including interest, if any, imposed in
connection therewith, court costs and reasonable fees and disbursements of
counsel) (collectively, “Damages”) incurred by any of them resulting from any
misrepresentation, breach of any representation or warranty in this Agreement or
the non-fulfillment in any material respect of any agreement, covenant or
obligation by the Members made in this Agreement (including without limitation
any Exhibit or Schedule hereto and any certificate or instrument delivered in
connection herewith).

 

10.03. Indemnification by OHGI. Subject to the provisions of Section 10.05
below, OHGI hereby covenants and agrees with the Members that OHGI shall
indemnify the Members (each a “Member Indemnified Party” and collectively, the
“Member Indemnified Parties”) and hold them harmless from, against and in
respect of any and all Damages incurred by the Members Indemnified Party
resulting from any misrepresentation, breach of any representation or warranty
in this Agreement or the non-fulfillment in any material respect of any
agreement, covenant or obligation by OHGI made in this Agreement (including
without limitation any Exhibit or Schedule hereto and any certificate or
instrument delivered in connection herewith).

 

10.04. Right to Defend. If the facts giving rise to any such indemnification
shall involve any actual claim or demand by any third party against an OHGI
Indemnified Party or Members Indemnified Party (referred to herein as an
“Indemnified Party”), then the Indemnified Party will give prompt written notice
of any such claim to the indemnifying party, which notice shall set forth in
reasonable detail the nature, basis and amount of such claim (the “Notice of
Third Party Claim”). It is a condition precedent to the applicable indemnifying
party’s obligation to indemnify the applicable Indemnified Party for such claim
that such Indemnified Party timely provide to such indemnifying party the
applicable Notice of Third Party Claim, provided that the failure to provide
such Notice of Third Party Claim shall only relieve such indemnifying party of
its or his obligation to indemnify for such claim only to the extent that such
indemnifying party has been prejudiced by such Indemnified Party’s failure to
give the Notice of Third Party Claim as required. The indemnifying party
receiving such Notice of Third Party Claim may (without prejudice to the right
of any Indemnified Party to participate at its own expense through counsel of
its own choosing) undertake the defense of such claims or actions at its expense
with counsel chosen and paid by its giving written notice (the “Election to
Defend”) to the Indemnified Party within thirty (30) days after the date the
Notice of Third Party Claim is deemed received; provided, however, that the
indemnifying party receiving the Notice of Third Party Claim may not settle such
claims or actions without the consent of the Indemnified Party, which consent
will not be unreasonably withheld or delayed, except if the sole relief provided
is monetary damages to be borne solely by the indemnifying party; and, provided
further, if the defendants in any action include both the indemnifying party and
the Indemnified Party, and the Indemnified Party shall have reasonably concluded
that counsel selected by the indemnifying party has a conflict of interest
because of the availability of different or additional defenses to the parties,
the Indemnified Party shall cooperate in the defense of such claim and shall
make available to the indemnifying party pertinent information under its control
relating thereto, but the Indemnified Party shall have the right to retain its
own counsel and to control its defense and shall be entitled to be reimbursed
for all reasonable costs and expenses incurred in such separate defense. In no
event will the provisions of this Article reduce or lessen the obligations of
the parties under this Article, if prior to the expiration of the foregoing
thirty (30) day notice period, the Indemnified Party furnishing the Notice of
Third Party Claim responds to a third-party claim if such action is reasonably
required to minimize damages or avoid a forfeiture or penalty or because of any
requirements imposed by law. If the indemnifying party receiving the Notice of
Third Party Claim does not duly give the Election to Defend as provided above,
then it will be deemed to have irrevocably waived its right to defend or settle
such claims, but it will have the right, at its expense, to attend, but not
otherwise to participate in, proceedings with such third parties; and if the
indemnifying party does duly give the Election to Defend, then the Indemnified
Party giving the Notice of Third Party Claim will have the right at its expense,
to attend, but not otherwise to participate in, such proceedings. The parties to
this Agreement will not be entitled to dispute the amount of any Damages
(including reasonable attorney’s fees and expenses) related to such third-party
claim resolved as provided above.

 



 22

 

 

10.05 Limitation on Rights of Indemnification.

 

(a) No OHGI Indemnified Party shall have the right to indemnification under this
Agreement unless and until the aggregate amount of any and all such
indemnification claims made by an OHGI Indemnified Party under this Agreement
exceeds $100,000 (the “Basket”). If claims asserted by the OHGI Indemnified
Parties exceed the Basket, OHGI Indemnified Parties shall be entitled to receive
$1.50 USD in respect of each one dollar ($1.00 USD) of indemnified claims in
excess of the Basket until the OHGI Indemnified Parties shall have received an
amount equal to the sum of the reimbursed indemnified claims plus the Basket in
respect of indemnified claims If OHGI Indemnified Parties are entitled to any
further payments in respect of indemnifications claims, they shall be made on a
dollar-for-dollar basis subject to any limitations contained herein. The Basket
shall not apply to claims relating to the representation and warranty of the
Members in Section 2.01 as to the ownership of the Company Membership Interests.

 

Members may satisfy any indemnification claims hereunder by delivery of shares
of OHGI Common Stock. Such shares shall be valued at the greater of (i) $1.50
USD per share and (ii) the value used to determine the number of shares issued
in respect of the Additional Shares, and, in such latter case, shares shall be
valued first at the highest price, up to the number of shares issued at such
price, next at the second highest price, up to the number of shares issued at
such price, and then at the lowest price.

 

(b) The aggregate liability of the Members pursuant to this Article X shall not
exceed the value of the Exchange Shares; provided, however, that the provisions
of this Section 10.05(b) shall not apply to: (i) breaches of Members’
representations and warranties relating to ownership of Company Membership
Interests, and (ii) claims arising out of fraud.

 

(c) Except in the event of fraud, the remedies provided in Sections 10.02 and
10.03 hereof shall be the sole and exclusive remedies of OHGI Indemnified
Parties and Members Indemnified Parties from and after the Closing in connection
with any breach of representation or warranty or non-performance, partial or
total, of any covenant or agreement contained in this Agreement; provided, that,
nothing contained herein shall prevent any party from seeking equitable remedies
(including specific performance or injunctive relief) in connection therewith.

 

ARTICLE XI

MISCELLANEOUS

 

11.01 Governing Law.  This Agreement shall be governed by, enforced, and
construed under and in accordance with the laws of New York, without giving
effect to principles of conflicts of law thereunder. Venue for all matters shall
be in New York, New York. Each of the parties (a) irrevocably consents and
agrees that any legal or equitable action or proceedings arising under or in
connection with this Agreement shall be brought exclusively in the Southern
District Court of the United States located in New York County. By execution and
delivery of this Agreement, each party hereto irrevocably submits to and
accepts, with respect to any such action or proceeding, generally and
unconditionally, the jurisdiction of the aforesaid court, and irrevocably waives
any and all rights such party may now or hereafter have to object to such
jurisdiction.

 



 23

 

 

11.02 Notices.  Any notice or other communications required or permitted
hereunder shall be in writing and shall be sufficiently given if personally
delivered to it or sent by overnight courier or registered mail or certified
mail, postage prepaid, or electronic mail with a follow up copy by overnight
courier, addressed as follows:

  

If to the Company or the Members:

 

ONCE IN A LIFETIME LLC

2700 Bay Avenue

Miami Beach, Florida 33140

Attn: Andrew Resnick, Managing Member

E-mail: andrewresnick21@gmail.com

 

with a copy (which shall not constitute notice) by electronic mail to:

 

Cowan, DeBaets, Abrahams & Sheppard LLP

44 Madison Avenue

38th Floor

New York, New York 10010

Attn: Jonathan B. Sessler, Esq.

 

If to OHGI:

 

One Horizon Group, Inc.

Room 1808, 18/F Hutchison House, 10 Harcourt Road, Central

Hong Kong

Attn: Mark B. White, Chief Executive Officer

E-mail: mark@onehorizoninc.com

 

with a copy (which shall not constitute notice) by electronic mail to:

 

One Horizon Group, Inc.

34 South Molton Street

London W1K 5RG, United Kingdom

Attn: Martin Ward, Chief Financial Officer

E-mail: martin.ward@onehorizongroup.com

 

Mandelbaum Salsburg

1270 Sixth Avenue

New York, NY 10021

Attention: Vincent J. McGill, Esq.

E-mail: vmcgill@evw.com

 

or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given (i) upon receipt, if personally delivered or sent
by electronic mail, (ii) on the day after dispatch, if sent by overnight
courier, and (iii) three (3) days after mailing, if sent by registered or
certified mail.

 

11.03 Attorney’s Fees.  In the event that either party institutes any action or
suit to enforce this Agreement or to secure relief from any default hereunder or
breach hereof, the prevailing party shall be reimbursed by the losing party for
all costs, including reasonable attorney’s fees, incurred in connection
therewith and in enforcing or collecting any judgment rendered therein.

  



 24

 

 

11.04 Confidentiality. OHGI, on the one hand, the Company and the Members, on
the other hand, each agree with the other that the documentation and other
information disclosed to them by the other party hereunder to evaluate various
the business and affairs of the Company or OHGI, as the case may be, and various
aspects of the Exchange and the other transactions contemplated hereby may
contain proprietary confidential information and trade secrets, and that the
disclosure and unauthorized use of such information could cause irreparable
injury. The parties agree that all such information and materials shall be used
and disclosed only to the limited extent necessary for the parties hereto (and
their professional advisors) to evaluate the Exchange and the other transactions
contemplated hereby. All extracts, digests and copies of such documentation and
information shall be maintained under strict control by the recipients. Upon
termination of the negotiations by the parties, no party (or advisor to such
party) shall make any further use of such documentation and information, and all
documentation previously obtained (together with all copies, abstracts, digests
and analyses thereof) shall be returned to the party providing such information.
The Company and the Members recognize that OHGI is a publicly traded company in
the United States and agree not to buy OHGI Common Stock or recommend to any
other party that it or he or she do so, from the Closing Date until such
information has been disclosed to the public.

 

11.05 Public Announcements and Filings.  Unless required by applicable law or
regulatory authority, none of the parties will issue any report, statement or
press release to the general public, trade or trade press, or to any third party
(other than its advisors and representatives in connection with the transactions
contemplated hereby) or file any document, relating to this Agreement and the
transactions contemplated hereby, except as may be mutually agreed by the
parties. Copies of any such filings, public announcements or disclosures,
including any announcements or disclosures mandated by law or regulatory
authorities, shall be delivered to each party prior to the release thereof. 

 

11.06 Schedules; Knowledge.  Each party is presumed to have full knowledge of
all information set forth in the other party’s schedules delivered pursuant to
this Agreement.

 

11.07 Third Party Beneficiaries.  This contract is strictly between OHGI and the
Company, and, except as specifically provided, no director, officer, stockholder
(other than the Members), employee, agent, independent contractor or any other
person or entity shall be deemed to be a third-party beneficiary of this
Agreement.

 

11.08 Expenses.  Whether or not the Exchange is consummated, each of OHGI, on
the one hand, and the Company and the Company, on the other hand, will bear
their own respective expenses, including without limitation the fees and
expenses of its legal, accounting and financial advisors, incurred in connection
with the Exchange or any of the other transactions contemplated hereby.

 

11.09 Entire Agreement.  This Agreement represents the entire agreement between
the parties relating to the subject matter thereof and supersedes all prior
agreements, understandings and negotiations, written or oral, with respect to
such subject matter.

 

11.10 Amendment or Waiver.  Every right and remedy provided herein shall be
cumulative with every other right and remedy, whether conferred herein, at law,
or in equity, and may be enforced concurrently herewith, and no waiver by any
party of the performance of any obligation by the other shall be construed as a
waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. This Agreement may by amended only by a writing signed by
all parties hereto.

 

11.11. Best Efforts.  Subject to the terms and conditions herein provided, each
party shall use its best efforts to perform or fulfill all conditions and
obligations to be performed or fulfilled by it under this Agreement so that the
transactions contemplated hereby shall be consummated as soon as practicable.
Each party also agrees that it shall use its best efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable under applicable laws and regulations to consummate and make
effective this Agreement and the transactions contemplated herein.

 

11.12 Counterparts.  This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original and all of which taken together shall
be but a single instrument.

 

[Signature Page Follow]

 



 25

 

 

 IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first-above written.

 

  One Horizon Group, Inc.         By: /s/ Mark White    

Name: Mark White

Title: Chief Executive Officer

 

  ONCE IN A LIFETIME LLC       By: /s/ Natalia Diaz     Name:   Natalia Diaz    
Title:     Manager         By: /s/ Andrew Resnick     Name:   Andrew Resnick    
Title:     Manager         Members   Bespoke Growth Partners, Inc.       By:
/s/  Mark Howard Peikin     Name:    Mark Howard Peikin, CEO          

TGZ Capital, LP

 

  By: /s/ Patrick Finnegan     Name:  Patrick Finnegan         By:    Andrew
Resnick     Andrew Resnick         By:   Natalia Diaz     Natalia Diaz          

 26

 

 

Table 1

 



OHGI Shares Name of Member Membership Interest in % Initial Shares Additional
Shares in % Andrew Resnick 59.5 793,333 59.5 Natalia Diaz 25.5 340,000 25.5
Bespoke Growth Partners Inc. 10.0 133,333 10.0 TGZ Capital LP 5.0 66,667 5.0

 



 27